Title: To John Adams from Timothy Pickering, 11 April 1800
From: Pickering, Timothy
To: Adams, John



April 11. 1800

The Secretary of State has the honor to lay before the President sundry recommendations of Joseph Forman of Baltimore to be appointed a Consul in France. Mr. Lloyd, Senator from Maryland, knowing that the Consulate of Rotterdam is vacant, by the death of John Baeldemaker, informs that that place would be accepted my Mr. Forman, and solicited that the nomination might be made.

Timothy Pickering